Name: Council Decision 2008/842/CFSP of 10Ã November 2008 amending Annexes III and IV of Common Position 2007/140/CFSP concerning restrictive measures against Iran
 Type: Decision
 Subject Matter: Asia and Oceania;  civil law;  international affairs;  international security
 Date Published: 2008-11-11

 11.11.2008 EN Official Journal of the European Union L 300/46 COUNCIL DECISION 2008/842/CFSP of 10 November 2008 amending Annexes III and IV of Common Position 2007/140/CFSP concerning restrictive measures against Iran THE COUNCIL OF THE EUROPEAN UNION, Having regard to Common Position 2007/140/CFSP (1), and in particular Article 7(2) thereof, Whereas: (1) On 27 February 2007 the Council adopted Common Position 2007/140/CFSP, which was intended to implement United Nations Security Council Resolution 1737 (2006). (2) On 7 August 2008 the Council adopted Common Position 2008/652/CFSP (2) amending Common Position 2007/140/CFSP and intended to implement United Nations Security Council Resolution 1803 (2008). (3) Common Position 2008/652/CFSP provides, inter alia, that the Member States shall exercise vigilance over the activities of financial institutions within their jurisdiction with all banks domiciled in Iran, and their branches and subsidiaries abroad, in order to avoid such activities contributing to proliferation sensitive nuclear activities or to the development of nuclear weapon delivery systems. (4) The Council has identified the branches and subsidiaries abroad of the banks domiciled in Iran to which Common Position 2008/652/CFSP applies. It should be noted that some of the entities in question are also subject to a freezing of assets under Article 5(1)(a) and (b) of Common Position 2007/140/CFSP. (5) Annexes III and IV to Common Position 2007/140/CFSP should accordingly be amended, HAS DECIDED AS FOLLOWS: Article 1 Annexes III and IV to Common Position 2007/140/CFSP are hereby replaced by the text in the Annex to this Decision. Article 2 This Decision shall take effect on the date of its adoption. Article 3 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 10 November 2008. For the Council The President B. KOUCHNER (1) OJ L 61, 28.2.2007, p. 49. (2) OJ L 213, 8.8.2008, p. 58. ANNEX ANNEX III Branches and subsidiaries within the jurisdiction of the Member States of banks domiciled in Iran referred to in Article 3b(1)(b) (1) 1. BANK MELLI IRAN* France 43, avenue Montaigne, 75008 Paris BIC: MELIFRPP Germany HolzbrÃ ¼cke 2, D-20459, Hamburg, BIC: MELIDEHH United Kingdom Melli Bank Plc One London Wall, 11th Floor, London EC2Y 5EA BIC: MELIGB2L 2. BANK SEPAH* France 64, rue de Miromesnil, 75008 Paris BIC: SEPBFRPP Germany HafenstraÃ e 54, D-60327 Frankfurt am Main BIC: SEPBDEFF Italy Via Barberini 50, 00187 Rome BIC: SEPBITRR United Kingdom Bank Sepah International plc 5/7 Eastcheap, London EC3M 1JT BIC: SEPBGB2L 3. BANK SADERAT IRAN France Bank Saderat Iran 16, rue de la Paix, 75002 Paris BIC: BSIRFRPP TELEX: 220287 SADER A / SADER B Germany Hamburg Branch P.O. Box 112227, DeichstraÃ e 11, D-20459 Hamburg BIC: BSIRDEHH TELEX: 215175 SADBK D Frankfurt Branch P.O. Box 160151, FriedensstraÃ e 4, D-60311 Frankfurt am Main BIC: BSIRDEFF Greece Athens Branch PO Box 4308, 25-29 Venizelou St, GR 105 64 Athens BIC: BSIRGRAA TELEX: 218385 SABK GR United Kingdom Bank Saderat plc 5 Lothbury, London EC2R 7HD BIC: BSPLGB2L TELEX: 883382 SADER G 4. BANK TEJARAT France Bank Tejarat 124-126, rue de Provence, 75008 Paris BIC: BTEJFRPP TELEX: 281972 F, 281973 F BKTEJ 5. PERSIA INTERNATIONAL BANK plc United Kingdom Head Office and Main Branch 6 Lothbury, London, EC2R 7HH BIC: PIBPGB2L TELEX: 885426 ANNEX IV Branches and subsidiaries, outside the jurisdiction of the Member States, of banks domiciled in Iran as well as financial entities that are neither domiciled in Iran nor within the jurisdiction of the Member States but are controlled by persons and entities domiciled in Iran referred to in Article 3b(1)(c) and (d) (2) 1. BANK MELLI* Azerbaijan Bank Melli Iran Baku Branch Nobel Ave. 14, Baku BIC: MELIAZ22 Iraq No. 111 27 Alley  929 District  Arasat street, Baghdad BIC: MELIIQBA Oman Oman Muscat Branch P.O. Box 5643, Mossa Abdul Rehman Hassan Building, 238 Al Burj St., Ruwi, Muscat, Oman 8/ P.O. BOX 2643 PC 112 BIC: MELIOMR China Melli Bank HK (branch of Melli Bank PLC) Unit 1703-04, Hong Kong Club Building, 3A Chater Road, Central Hong Kong BIC: MELIHKHH Egypt Representative Office P.O. Box 2654, First Floor, Flat No 1, Al Sad el Aaly Dokhi. Tel.: 2700605 / Fax: 92633 United Arab Emirates Regional Office P.O. Box:1894, Dubai BIC: MELIAEAD Abu Dhabi branch Post box No 2656 Street name: Hamdan Street BIC: MELIAEADADH Al Ain branch Post box No 1888 Street name: Clock Tower, Industrial Road BIC: MELIAEADALN Bur Dubai branch Post box No 3093 Street name: Khalid Bin Waleed Street BIC: MELIAEADBR2 Dubai Main branch Post box No 1894 Street name: Beniyas Street BIC: MELIAEAD Fujairah branch Post box No 248 Street name: Al Marash R/A, Hamad Bin Abdullah Street BIC: MELIAEADFUJ Ras al-Khaimah branch Post box No 5270 Street name: Oman Street, Al Nakheel BIC: MELIAEADRAK Sharjah branch Post box No 459 Street name: Al Burj Street BIC: MELIAEADSHJ Russian Federation No 9/1 ul. Mashkova, 103064 Moscow BIC: MELIRUMM Japan Representative Office 333 New Tokyo Bldg, 3-1 Marunouchi, 3 Chome, Chiyoda-ku Tel.: 332162631. Fax (3)32162638. TELEX: J296687. 2. BANK MELLAT South Korea Bank Mellat Seoul Branch Keumkang Tower 13/14th Floor, Tehran road 889-13, Daechi-dong Gangnam-Ku, 135-280, Seoul BIC: BKMTKRSE TELEX: K36019 MELLAT Turkey Istanbul Branch 1 Binbircicek Sokak, Buyukdere Caddessi Levent -Istanbul BIC: BKMTTRIS TELEX: 26023 MELT TR Ankara Branch Ziya Gokalp Bulvari No:12 06425 Kizilay-Ankara BIC: BKMTTRIS100 TELEX: 46915 BMEL TR Izmir Branch Cumhuriyet Bulvari No:88/A P.K 71035210 Konak-Izmir BIC: BKMTTRIS 200 TELEX: 53053 BMIZ TR Armenia Yerevan Branch 6 Amiryan Str. P.O. Box: 375010 P/H 24 Yerevan BIC: BKMTAM 22 TELEX: 243303 MLTAR AM 243110 BMTRAM 3. PERSIA INTERNATIONAL BANK plc United Arab Emirates Dubai Branch The Gate Building, 4th Floor, P.O.BOX 119871, Dubai BIC: PIBPAEAD 4. BANK SADERAT IRAN Lebanon Regional Office Mar Elias  Mteco Center, PO BOX 5126, Beirut BIC: BSIRLBBE Beirut Main Branch Verdun street  Alrose building P.O. BOX 5126 Beirut / P.O.BOX 6717 Hamra BIC: BSIRLBBE TELEX: 48602  20738, 21205  SADBNK Alghobeiri Branch No 3528, Alghobeiry BLVD, Jawhara BLDG Abdallah El Hajje str. Ghobeiri BLVD, Alghobeiri BIC: BSIRLBBE Baalbak Branch No 3418, Ras Elein str., Baalbak BIC: BSIRLBBE Borj al Barajneh Branch No 4280, Al Holam BLDG, Al Kafaat cross, Al Maamoura str., Sahat Mreyjeh, 1st Floor BIC: BSIRLBBE Saida Branch No 4338, Saida  Riad Elsoleh BLVD. Ali Ahmad BLG. BIC: BSIRLBBE Oman BLDG 606, Way 4543, 145 Complex, Ruwi High Street, Ruwi, P.O. BOX 1269, Muscat BIC: BSIROMR TELEX: 3146 Qatar Doha branch No 2623, Grand Hamad ave., P.O. BOX 2256, Doha BIC: BSIR QA QA TELEX: 4225 Turkmenistan Bank Saderat Iran Ashkhabad branch Makhtoomgholi ave., No 181, Ashkhabad TELEX: 1161134-86278 United Arab Emirates Regional office Dubai Al Maktoum road, PO BOX 4182 Deira, Dubai BIC: BSIRAEAD / BSIRAEADDLR / BSIRAEADLCD TELEX: 45456 SADERBANK Murshid Bazar Branch Murshid Bazar P.O. Box 4182 Deira, Dubai BIC: BSIRAEAD TELEX: 45456 SADERBANK Bur Dubai Branch Al Fahidi Road P.O.Box 4182 Dubai BIC: BSIRAEAD TELEX: 45456 SADERBANK Ajman Branch No 2900 Liwara street, PO BOX 16, Ajman, Dubai BIC: BSIRAEAD TELEX: 45456 SADERBANK Shaykh Zayed Road Branch Shaykh Road, Dubai BIC: BSIRAEAD TELEX: 45456 SADERBANK Abu Dhabi Branch No 2690 Hamdan street, PO BOX 2656, Abu Dhabi BIC: BSIRAEAD TELEX: 22263 Al Ein Branch No 1741, Al Am Road, PO BOX 1140, Al Ein, Abu Dhabi BIC: BSIRAEAD TELEX: 45456 SADERBANK Sharjah Branch No 2776 Alaroda road, PO BOX 316, Sharjah BIC: BSIRAEAD TELEX: 45456 SADERBANK Bahrain Bahrein branch 106 Government Road; P.O. Box 825, Block No 316;Entrance No 3; Manama Center; Manama TELEX: 8363 SADER BANK OBU P.O. Box 825 - Manama TELEX: 8688 SADER BANK Uzbekistan Bank Saderat Iran Tashkent 10 Tchekhov street, Mirabad district, 100060 Tashkent BIC: BSIRUZ21 TELEX: 116134 BSITA UZ 5. TEJARAT BANK Tajikistan No 70, Rudaki Ave., Dushanbe P.O. Box: 734001 BIC: BTEJTJ22XXX TELEX: 201135 BTDIR TJ China Representative Office China Office C208 Beijing Lufthansa Center No 50 Liangmaqiao Road Chaoyang District Beijing 100016 6. ARIAN BANK (also known as Aryan Bank) Afghanistan Head Office House No 2, Street No 13, Wazir Akbar Khan, Kabul BIC: AFABAFKA Harat branch No 14301(2), Business Room Building, Banke Khoon road, Harat BIC: AFABAFKA 7. FUTURE BANK Bahrain Future Bank P.O. Box 785, Government Avenue 304, Manama Shop 57, Block No 624 Shaikh Jaber Al Ahmed Al Sabah Avenue-Road No 4203, Sitra BIC: FUBBBHBM / FUBBBHBMOBU / FUBBBHBMXXX / FUBBBHBMSIT 8. BANCO INTERNACIONAL DE DESARROLLO, SA Venezuela Banco internacional de Desarrollo, Banco Universal Avenida Francisco de Miranda, Torre Dosza, Piso 8, El Rosal, Chacao, Caracas BIC: IDUNVECAXXX.. (1) Entities marked with an asterisk (*) are also subject to a freezing of assets under Article 5(1)(a) and (b) of Common Position 2007/140/CFSP. (2) Entities marked with an asterisk (*) are also subject to a freezing of assets under Article 5(1)(a) and (b) of Common Position 2007/140/CFSP.